                  Case 20-50130-JTD             Doc 1         Filed 01/22/20      Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:
                                                               Chapter 7
J & M Sales, Inc., et al.,1
                                                               Case No. 18-11801 (JTD)
                                                 Debtors.
                                                               (Jointly Administered)


George L. Miller, not individually, but as
Chapter 7 Trustee of J & M Sales, Inc., et al.,
                                             Plaintiff,
vs.                                                            Adv. No. Refer to Summons
Compass Industries, Inc.,
                                             Defendant.

    COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
     547, 548, AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

         George L. Miller, not individually, but as chapter 7 trustee (the “Plaintiff” or “Trustee”) of

the estates of J & M Sales, Inc., et al. (collectively, the “Debtors”), by and through his undersigned

counsel, files this complaint (the “Complaint”) to avoid and recover transfers against Compass

Industries, Inc. (the “Defendant”) and to disallow any claims held by Defendant. In support of this

Complaint, Plaintiff alleges upon information and belief that:

                                          NATURE OF THE CASE

         1.    Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property by the

Debtors that occurred during the ninety (90) day period prior to the commencement of the


1
 Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores, Inc. (6795);
Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island Stores, LLC (9301);
Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC (1924).


                                                          1
               Case 20-50130-JTD         Doc 1       Filed 01/22/20    Page 2 of 12



bankruptcy proceedings of the Debtors pursuant to sections 547 and 550 of chapter 5 of title 11 of

the United States Code (the “Bankruptcy Code”). Subject to proof, Plaintiff also seeks to avoid

and recover from Defendant or any other person or entity for whose benefit transfers were made

pursuant to sections 548 and 550 of the Bankruptcy Code any transfers by the Debtors that may

have been fraudulent conveyances.

       2.      In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the

Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors. Plaintiff

does not waive but hereby reserves all of his rights and the rights of the Debtors to object to any

such claim for any reason, including, but not limited to, any reason set forth in sections 502(a)

through (j) of the Bankruptcy Code.

                                 JURISDICTION AND VENUE

       3.      This court has subject matter jurisdiction over this adversary proceeding, which

arises under title 11, arises in, and relates to cases under title 11, in the United States Bankruptcy

Court for the District of Delaware (the “Court”), captioned In re: J & M Sales Inc., et al., Case

No. 18-11801 (JTD), pursuant to 28 U.S.C. §§ 157 and 1334(b).

       4.      The statutory and legal predicates for the relief sought herein are sections 502, 547,

548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

       5.      This adversary proceeding is a “core” proceeding to be heard and determined by

the Court pursuant to 28 U.S.C. § 157(b)(2)(B), (F) and (H), and the Court may enter final orders

for matters contained herein.

       6.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1409.




                                                 2
               Case 20-50130-JTD         Doc 1       Filed 01/22/20    Page 3 of 12



         7.    Pursuant to Local Bankruptcy Rule 7008-1, Plaintiff states that it does consent to

the entry of final orders or judgments by the Court if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

                               PROCEDURAL BACKGROUND

         8.    On August 6, 2018 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code.

         9.    The Court entered an order for joint administration of these cases [Bankr. D.I. 73].

         10.   On January 28, 2019, an order was entered by the Court converting the Debtors’

chapter 11 cases to cases under chapter 7 (the “Conversion Order”), effective February 4, 2019.

[Bankr. D.I. 1240].

         11.   On February 4, 2019, the Trustee was appointed as chapter 7 trustee of the Debtors’

estates pursuant to section 701(a) of the Bankruptcy Code (the “Appointment”). [Bankr. D.I.

1262].

         12.   On September 13, 2019, an order was entered authorizing the Trustee to settle any

avoidance actions with gross transfers less than $250,000 without further leave of the Bankruptcy

Court, requiring certain notice procedures to the Court for avoidance actions with gross transfers

greater than $250,000 but less than $500,000, and requiring Court approval for those with gross

transfers greater than $500,000 (the “9019 Order”) [Bankr. D.I. 1707].

                                          THE PARTIES

         13.   Pursuant to Bankruptcy Code sections 547, 548, 550, and 704(a), the Trustee’s

Appointment, and as pursuant to the 9019 Order, Plaintiff is authorized and has standing to




                                                 3
                    Case 20-50130-JTD              Doc 1        Filed 01/22/20      Page 4 of 12



investigate, pursue, commence, prosecute, compromise, settle, or otherwise resolve certain causes

of action under chapter 5 of the Bankruptcy Code, including the instant avoidance action.

           14.      Upon information and belief, Defendant was, at all relevant times, a vendor or

creditor that was a wholesale distributor of cutlery and general hardware to or for the Debtors.

Upon further information and belief, at all relevant times, Defendant’s principal place of business

is located at 104 West 29th Street, #1201, New York, New York 10001. Plaintiff is informed and

believes and on that basis alleges that Defendant is a corporation residing in and subject to the

laws of the State of New York.

                                          FACTUAL BACKGROUND

           15.      As more fully discussed in the Declaration of Curt Kroll in Support of the Debtors’

Chapter 11 Petitions and First Day Motions (the “First Day Declaration”),2 the Debtors were

leading discount retailers offering brand name clothing for men, ladies, boys, girls, juniors, infants

and toddlers along with lingerie, shoes, toys and household items.

           16.      Prior to the Petition Date, Debtors, as a discount retailer, maintained business

relationships with various business entities, through which the Debtors regularly purchased, sold,

received, and/or delivered goods and services.

           17.      As discount retailers, the Debtors regularly purchased goods from various entities

including vendors, creditors, suppliers and distributors. The Debtors also regularly paid for

services used to facilitate its business.

           18.      The Debtors’ financial difficulties that led to the decision to file for chapter 11

bankruptcy protection are attributable to a combination of factors, all of which placed significant

stress on the Debtors’ liquidity position in the months leading up to the Petition Date.3 These


2
    Bankr. D.I. 3.
3
    A summary of the Debtors’ prepetition operations, debt structure, and factors that led to the Bankruptcy Case are

                                                            4
                 Case 20-50130-JTD            Doc 1        Filed 01/22/20      Page 5 of 12



factors included, among other things: (i) the negative retail environment; (ii) the Debtors’

operational issues relating to their opening of a distribution center and moving operations; (iii)

complications arising out of two hurricanes which caused Debtors to temporarily close a number

of stores; (iv) increased operating costs associated with the acquisition of the Conway’s stores;

and (v) issues arising from a data privacy breach in December 2017.

        19.      As of the Petition Date, the Debtors utilized a cash management system (the “Cash

Management System”) for the collection, concentration, management, and disbursement of funds

in the Debtors’ business.4 As of the Petition Date, the Cash Management System consisted of more

than 700 bank accounts (the “Bank Accounts”), the vast majority of which were held at Wells

Fargo Bank.

        20.      The Cash Management System is comprised of various collections and

disbursement accounts, as well as separate accounts for each retail store location.

        21.      Debtors maintained various disbursement accounts held in the names of Debtors

National Stores, Inc. (account no. ending in 5933), J&M Sales, Inc. (account no. ending in 5958),

FP Stores, Inc. (account no. ending in 5974), J&M Sales of Texas, LLC (account no. ending in

5990), Southern Island Stores, LLC (account no. ending in 8680), and Caribbean Island Stores,

LLC (account no. ending in 8356) (collectively, the “Disbursement Accounts”).

        22.      Each Debtor drew upon its respective Disbursement Accounts to pay for its

operational costs, including payments to its vendors, suppliers, distributors, and other creditors,

including Defendant.


set forth in the First Day Declaration and are incorporated herein by reference.
4
  See Motion of Debtors For Interim and Final Orders (I) Authorizing (A) Continuation of Existing Cash Management
System, (B) Maintenance of Existing Business Forms and Bank Accounts, (C) Continuation of Intercompany
Transactions, and (D) Payment of Related Prepetition Obligations Pursuant to Sections 105(a), 363(b), and 363(c)
of Bankruptcy Code and Bankruptcy Rules 6003 and 6004 and (II) Waiving Requirements Of 11 U.S.C. § 345(b) Of
Bankruptcy Code (Bankr. D.I. 7).


                                                       5
               Case 20-50130-JTD          Doc 1       Filed 01/22/20   Page 6 of 12



       23.     During the ninety (90) days before the Petition Date, that is between May 8, 2018,

and August 6, 2018 (the “Preference Period”), the Debtors continued to operate their business

affairs, including the transfer of property, either by checks, cashier checks, wire transfers, ACH

transfers, direct deposits, credit card payment, or otherwise to various entities.

       24.     Upon information and belief, during the course of their relationship, Defendant and

one or more of the Debtors entered into agreements, which are evidenced by invoices,

communications and other documents (collectively, the “Agreements”). The Agreements

concerned and related to the goods and/or services provided by Defendant to one or more of the

Debtors as described in the “Parties” section of this Complaint. The details of each of the

Agreements paid for during the Preference Period are set forth on the Statement of Account, which

is attached hereto and incorporated by reference as Exhibit A. Such details include “Invoice

Number,” “Invoice Date,” and “Invoice Amount.”

       25.     Defendant conducted business with one or more of the Debtors through and

including the Petition Date pursuant to the Agreements.

       26.     As identified in the Agreements identified on Exhibit A, one or more of the Debtors

purchased goods and/or services from Defendant.

       27.     Plaintiff has completed an analysis of all readily available information of the

Debtors and is seeking to avoid all of the transfers of an interest of Debtors’ property made by the

applicable Debtor(s) to Defendant within the Preference Period.

       28.     One or more of the Debtors made transfers of an interest of the Debtors’ property

to or for the benefit of Defendant during the Preference Period through payments aggregating to

an amount not less than $29,281.50 (the “Transfer” or “Transfers”). The details of each Transfer




                                                  6
                Case 20-50130-JTD         Doc 1       Filed 01/22/20    Page 7 of 12



are set forth on Exhibit A attached hereto and incorporated by reference. Such details include

“Check Number,” “Check Amount,” “Check Clear Date,” and “Debtor Transferor(s).”

       29.      During the course of this proceeding, Plaintiff may learn (through discovery or

otherwise) of additional transfers made to Defendant during the Preference Period. It is Plaintiff’s

intention to avoid and recover all transfers made by the Debtors of an interest in its property and

to or for the benefit of Defendant or any other transferee. Plaintiff reserves his right to amend this

original Complaint to include: (i) further information regarding the Transfer(s), (ii) additional

transfers, (iii) modifications of and/or revision to Defendant’s name, (iv) additional defendants,

and/or (v) additional causes of action, if applicable (collectively, the “Amendments”), that may

become known to Plaintiff at any time during this adversary proceeding, through formal discovery

or otherwise, and for the Amendments to relate back to this original Complaint.

                                     CLAIMS FOR RELIEF

                                          COUNT I
                 (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

       30.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       31.      During the Preference Period, the Debtor(s) identified on Exhibit A made Transfers

to or for the benefit of Defendant in an aggregate amount not less than $29,281.50. See Exhibit A

       32.      Each Transfer was made from one or more of the Disbursement Accounts described

supra, and constituted transfers of an interest in property of the transferring Debtor(s) as identified

on Exhibit A.

       33.      Defendant was a creditor at the time of each Transfer by virtue of supplying the

Debtor(s) identified on Exhibit A goods and/or services identified in this Complaint and in the

Agreements, as more fully set forth on Exhibit A hereto, for which the Debtor(s) identified on




                                                  7
               Case 20-50130-JTD          Doc 1       Filed 01/22/20   Page 8 of 12



Exhibit A were obligated to pay following delivery in accordance with the Agreements. See

Exhibit A.

       34.     Each Transfer was to or for the benefit of a creditor within the meaning of 11 U.S.C.

§ 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then owed by

Debtor(s) identified on Exhibit A to Defendant. See Exhibit A.

       35.     Each Transfer was made for, or on account of, an antecedent debt or debts owed by

the Debtor(s) identified on Exhibit A to Defendant before such Transfers were made, as asserted

by Defendant and memorialized in the Agreements, each of which constituted a “debt” or “claim”

(as those terms are defined in the Bankruptcy Code) of Defendant prior to being paid by the

transferring Debtor(s) as set forth on Exhibit A hereto. See Exhibit A.

       36.     Each Transfer was made while the Debtors were insolvent. Plaintiff is entitled to

the presumption of insolvency for each Transfer made during the Preference Period pursuant to 11

U.S.C. § 547(f).

       37.     Each Transfer was made during the Preference Period, as set forth on Exhibit A.

       38.     As a result of each Transfer, Defendant received more than Defendant would have

received if: (i) the Debtors’ cases were under chapter 7 of the Bankruptcy Code; (ii) the Transfers

had not been made; and (iii) Defendant received payments of its debts under the provisions of the

Bankruptcy Code. As evidenced by the Debtors’ schedules filed in the underlying bankruptcy

cases as well as the proofs of claim that have been received to date, the Debtors’ liabilities exceed

their assets to the point that unsecured creditors will not receive a full payout of their claims from

the Debtors’ bankruptcy estate.

       39.     In accordance with the foregoing, each Transfer is avoidable pursuant to 11 U.S.C.

§ 547(b).



                                                  8
                 Case 20-50130-JTD          Doc 1         Filed 01/22/20   Page 9 of 12



                                          COUNT II
                (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

          40.    Plaintiff hereby incorporates all previous allegations as though fully set forth

herein.

          41.    To the extent one or more of the Transfers identified on Exhibit A was not made

on account of an antecedent debt, was a prepayment for goods and/or services subsequently

received, or was incurred by one Debtor without a corresponding intercompany receivable

recorded by the Debtor incurring the debt, Plaintiff pleads in the alternative that the Debtor

transferor did not receive reasonably equivalent value in exchange for such transfer(s) (the

“Potentially Fraudulent Transfers”); and

          A.     The Debtors were insolvent as of the date of the Transfer(s), or became insolvent

                 as a result of the Transfer(s); or

          B.     The Debtors were engaged, or about to engage, in business or a transaction for

                 which any property remaining with the Debtors or for whose benefit the Transfer(s)

                 was made was an unreasonably small capital; or

          C.     The Debtors intended to incur, or believed they would incur, debts beyond their

                 ability to pay upon maturity.

          42.    Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to 11 U.S.C. § 548(a)(1)(B).

                                          COUNT III
                        (Recovery of Avoided Transfers – 11 U.S.C. § 550)

          43.    Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.




                                                      9
               Case 20-50130-JTD         Doc 1     Filed 01/22/20     Page 10 of 12



       44.     Plaintiff is entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b) and any

Potentially Fraudulent Transfers pursuant to 11 U.S.C. § 548 (collectively, the “Avoidable

Transfers”).

       45.      Defendant was the initial transferee of the Avoidable Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfer(s) were made.

       46.     Pursuant to 11 U.S.C.§ 550(a), Plaintiff is entitled to recover from Defendant the

Avoidable Transfer(s), plus interest thereon to the date of payment and the costs of this action.

                                         COUNT IV
                   (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

       47.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       48.     Defendant is a transferee of transfers avoidable under sections 547 and/or 548 of

the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy Code.

       49.     Defendant has not paid the amount of the Avoidable Transfer(s), or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

       50.     Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 7 estates or Plaintiff must be disallowed until such time as Defendant

pays to Plaintiff an amount equal to the aggregate amount of the Avoidable Transfer(s), plus

interest thereon and costs.

       51.     Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its assignee,

against the Debtors’ chapter 7 estates or Plaintiff previously allowed by the Debtors or by Plaintiff,

must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an amount

equal to the aggregate amount of the Avoidable Transfer(s).




                                                 10
                Case 20-50130-JTD        Doc 1    Filed 01/22/20    Page 11 of 12



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Court grant the following relief against

Defendant:

          A.    On Plaintiff’s First, Second, and Third Claims for Relief, judgment in favor of

Plaintiff and against Defendant, avoiding all of the Avoidable Transfers and directing Defendant

to return to Plaintiff the amount of the Avoidable Transfers, pursuant to 11 U.S.C. §§ 547(b), 548,

and 550(a), plus interest from the date of demand at the maximum legal rate and to the fullest

extent allowed by applicable law, together with the costs and expenses of this action including,

without limitation, attorneys’ fees;

          B.    On Plaintiff’s Fourth Claim for Relief, judgment in favor of Plaintiff and against

Defendant disallowing any claims held or filed by Defendant against the Debtors until Defendant

returns the Avoidable Transfers to Plaintiff pursuant to 11 U.S.C. § 502(d) and (j); and

          C.    Granting Plaintiff such other and further relief as this Court may deem just and

proper.




                                                 11
             Case 20-50130-JTD   Doc 1    Filed 01/22/20    Page 12 of 12



Dated: January 16, 2020
                                 BENESCH, FRIEDLANDER, COPLAN &
                                 ARONOFF LLP

                                 By: /s/ Jennifer R. Hoover____     _____
                                 Jennifer R. Hoover, Esq. (#5111)
                                 Kevin M. Capuzzi, Esq. (#5462)
                                 John C. Gentile, Esq. (#6159)
                                 Benesch, Friedlander, Coplan & Aronoff LLP
                                 222 Delaware Avenue, Suite 801
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 442-7006
                                 Email: jhoover@beneschlaw.com
                                        kcapuzzi@beneschlaw.com
                                        jgentile@beneschlaw.com

                                 -and-

                                 ASK LLP

                                 By: /s/ Joseph L. Steinfeld, Jr.____     _____
                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                 Gary Underdahl, Esq., MN SBN 0301693
                                 ASK LLP
                                 2600 Eagan Woods Drive, Suite 400
                                 St. Paul, MN 55121
                                 Telephone: (651) 289-3857
                                 Fax: (651) 406-9676
                                 Email: gunderdahl@askllp.com

                                 -and-

                                 Edward E. Neiger, Esq.
                                 151 West 46th Street, 4th Fl.
                                 New York, NY 10036
                                 Telephone: (212) 267-7342
                                 Fax: (212) 918-3427

                                 Counsel for Plaintiff, George L. Miller, Chapter 7
                                 Trustee of J&M Sales, Inc., et al.




                                         12
